

[themsglogoa02.jpg]





Exhibit 10.1


April 30, 2015






 
Ms. Donna Coleman
c/o The Madison Square Garden Company
Two Pennsylvania Plaza
New York, NY 10121




Dear Donna:




This Agreement (the “Agreement”) will confirm the terms of your employment by
The Madison Square Garden Company (the “Company”).


The term of this Agreement (the “Term”) shall be effective as of May 1, 2015
and, unless terminated earlier in accordance with this Agreement, will expire on
October 15, 2015 (the “Expiration Date”).


Effective May 5, 2015, your title will be Interim Chief Financial Officer. Prior
to such date, and at any time that the Board appoints a successor Chief
Financial Officer, your title will be Executive Vice President, Finance. You
agree to devote substantially all of your business time and attention to the
business and affairs of the Company and to perform your duties in a diligent,
competent, professional and skillful manner and in accordance with applicable
law and the Company’s policies and procedures.


Your base salary will be $250,000 per month, payable in accordance with the
Company’s standard payroll practices. You will not be eligible to participate in
any of the Company’s annual or long-term bonus or incentive programs
You will be eligible for our standard benefits programs at the levels that are
made available to similarly situated executives at the Company. Participation in
our benefits programs is subject to meeting the relevant eligibility
requirements, payment of the required premiums and the terms of the plans
themselves.
In addition, you agree to be bound by the additional covenants and provisions
that are set forth in Annex I hereto, which Annex shall be deemed to be a part
of the Agreement.


If your employment with the Company is terminated prior to the Expiration Date
by the Company (other than for “Cause”) then, subject to your execution and the
effectiveness of a severance agreement to the Company’s reasonable satisfaction
including a general release by you of the Company and its affiliates), the
Company will provide you with continued payments of your base salary as if you
had remained continuously employed through the Expiration Date. In such instance
of termination without Cause, except as noted in the foregoing sentence, the
Company shall have no further obligations under this Agreement to make any
further payments or provide any further benefits to you.


For purposes of this Agreement, “Cause” means your (i) commission of an act of
fraud, embezzlement, misappropriation, willful misconduct, gross negligence or
breach of fiduciary duty against the Company or an

THE MADISON SQUARE GARDEN COMPANY


TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091


TEL 212-465-6000



--------------------------------------------------------------------------------



Ms. Donna Coleman
April 30, 2015        
Page 2



affiliate thereof, or (ii) commission of any act or omission that results in a
conviction, plea of no contest, plea of nolo contendere, or imposition of
unadjudicated probation for any crime involving moral turpitude or any felony.


This Agreement does not constitute a guarantee of employment for any definite
period. Your employment is at will and may be terminated by you or the Company
at any time, with or without notice or reason.


The Company may withhold from any payment due to you any taxes required to be
withheld under any law, rule or regulation.


This Agreement is personal to you and without the prior written consent of the
Company shall not be assignable by you otherwise than by will or the laws of
descent and distribution. This Agreement shall inure to the benefit of and be
enforceable by your legal representatives. This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns.


To the extent permitted by law, you and the Company waive any and all rights to
a jury trial with respect to any matter relating to this Agreement.


This Agreement will be governed by and construed in accordance with the law of
the State of New York applicable to contracts made and to be performed entirely
within that State.


Both the Company and you hereby irrevocably submit to the jurisdiction of the
courts of the State of New York and the federal courts of the United States of
America located in the State of New York solely in respect of the interpretation
and enforcement of the provisions of this Agreement, and each of us hereby
waives, and agrees not to assert, as a defense that either of us, as
appropriate, is not subject thereto or that the venue thereof may not be
appropriate. We each hereby agree that mailing of process or other papers in
connection with any such action or proceeding in any manner as may be permitted
by law shall be valid and sufficient service thereof.


This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. It is the parties’ intention that this Agreement
not be construed more strictly with regard to you or the Company.




This Agreement reflects the entire understanding and agreement of you and the
Company with respect to the subject matter hereof and supersedes all prior
understandings and agreements.






Very truly yours,


/s/ James L. Dolan


James L. Dolan
Executive Chairman













THE MADISON SQUARE GARDEN COMPANY


TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091


TEL 212-465-6000



--------------------------------------------------------------------------------



Ms. Donna Coleman
April 30, 2015        
Page 3



Accepted and Agreed:




/s/ Donna Coleman______
Donna Coleman
Date: April 30, 2015



THE MADISON SQUARE GARDEN COMPANY


TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091


TEL 212-465-6000



--------------------------------------------------------------------------------



Ms. Donna Coleman
April 30, 2015        
Page 4



ANNEX I


This Annex I constitutes part of the Agreement dated April 30, 2015 (the
“Agreement”) by and between Donna Coleman (“You”) and The Madison Square Garden
Company (the “Company”).
You agree to comply with the following covenants in addition to those set forth
in the Agreement.
1.
Confidentiality



(a)Confidential and Proprietary Information. You agree to retain in strict
confidence and not use for any purpose whatsoever or divulge, disseminate, copy,
disclose to any third party, or otherwise use any Confidential Information,
other than for legitimate business purposes of the Company and its affiliates.
As used herein, “Confidential Information” means any non-public information of a
confidential, proprietary, commercially sensitive or personal nature of, or
regarding, the Company or any of its affiliates or any director, officer or
member of senior management of any of the foregoing (collectively “Covered
Parties”). The term Confidential Information includes such information in
written, digital, oral or any other format and includes, but is not limited to
(i) information designated or treated as confidential, (ii) budgets, plans,
forecasts or other financial or accounting data; (iii) customer, guest, fan,
vendor, sponsor, marketing affiliate or shareholder lists or data; (iv)
technical or strategic information regarding the Covered Parties’ television,
programming, advertising, sports, entertainment, theatrical, or other
businesses, (v) advertising, sponsorship, business, sales or marketing tactics,
strategies or information; (vi) policies, practices, procedures or techniques,
(vii) trade secrets or other intellectual property; (vii) information, theories
or strategies relating to litigation, arbitration, mediation, investigations or
matters relating to governmental authorities; (vii) terms of agreements with
third parties and third party trade secrets, (viii) information regarding
employees, talent, players, coaches, agents, consultants, advisors or
representatives, including their compensation or other human resources policies
and procedures, (ix) information or strategies relating to any potential or
actual business development transactions and/or any potential or actual business
acquisition, divestiture or joint venture, and (x) any other information the
disclosure of which a reasonably prudent person would anticipate to have an
adverse effect on the Covered Parties’ business reputation, operations or
competitive position, reputation or standing in the community.


(b)Notwithstanding the foregoing, the obligations of this section, other than
with respect to employee or customer information, shall not apply to
Confidential Information that is in the public domain (through no breach by you)
or specifically exempted in writing by the applicable Covered Party from the
applicability of this Agreement.


(c)Notwithstanding anything contained elsewhere in this Agreement, you are
authorized to make any disclosure which, in the written opinion of outside
counsel, is required of you by any federal, state or local laws or judicial,
arbitral or governmental agency proceedings, after providing the Company with
prior written notice (to the extent legally permissible) and an opportunity to
respond prior to such disclosure (to extent reasonably practicable).
Furthermore, nothing in this Agreement shall impair your right to make
disclosures under the whistleblower provisions of federal law or regulation.


(d)You agree not to issue any press release or public statement regarding your
employment by the Company and/ or the commencement thereof unless (i) so
disclosed with the prior written consent of the Company, or (ii) it is, in the
written opinion of outside counsel, required and then only to the extent so
required, by applicable law.



THE MADISON SQUARE GARDEN COMPANY


TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091


TEL 212-465-6000



--------------------------------------------------------------------------------



Ms. Donna Coleman
April 30, 2015        
Page 5



2.
Additional Understandings



You agree for yourself and others acting on your behalf, that you (and they)
will not disparage, make negative statements about (either “on the record” or
“off the record”) or act in any manner which is intended to or does damage to
the good will of, or the business or personal reputations of the Company, any of
its affiliates or any of their respective officers, directors, employees,
successors and assigns (including, without limitation, any former officers,
directors or employees of the Company and/ or its affiliates, to the extent such
individuals served in any such capacity at any point during the Term).
This Agreement in no way restricts or prevents you from providing truthful
testimony as is required by court order or other legal process; provided that
you afford the Company written notice and an opportunity to respond prior to
such disclosure.
If requested by the Company, you agree to deliver to the Company upon the
termination of your employment, or at any earlier time the Company may request,
all memoranda, notes, plans, files, records, reports, and software and other
documents and data (and copies thereof regardless of the form thereof (including
electronic copies)) containing, reflecting or derived from Confidential
Information or the Materials (as defined below) of the Company or any of its
affiliates which you may then possess or have under your control. If so
requested, you shall provide to the Company a signed statement confirming that
you have fully complied with this paragraph.
In addition, you agree that the Company is the owner of all rights, title and
interest in and to all documents, tapes, videos, designs, plans, formulas,
models, processes, computer programs, inventions (whether patentable or not),
schematics, music, lyrics and other technical, business, financial, advertising,
sponsorship, sales, marketing, customer or product development plans, forecasts,
strategies, information and materials (in any medium whatsoever) developed or
prepared by you or with your cooperation in any way in connection with your
employment by the Company (the “Materials’’). The Company will have the sole and
exclusive authority to use the Materials in any manner that it deems
appropriate, in perpetuity, without additional payment to you. You agree to
perform all actions reasonably requested by the Company (whether during or after
the Term) to establish and confirm the Company’s ownership of such Materials
(including, without limitation, the execution and delivery of assignments,
consents, powers of attorney and other instruments) and to provide reasonable
assistance to the Company or any of its affiliates in connection with the
prosecution of any applications for patents, trademarks, trade names, service
marks or reissues thereof or in the prosecution or defense of interferences
relating to any Materials. If the Company is unable, after reasonable effort, to
secure your signature on any such papers, any executive officer of the Company
shall be entitled to execute any such papers as your agent and attorney-in-fact,
and you hereby irrevocably designate and appoint each executive officer of the
Company as your agent and attorney-in-fact to execute any such papers on your
behalf, and to take any and all actions as the Company may deem necessary or
desirable in order to protect its rights and interests in any Materials, under
the conditions described in this sentence.
In addition, you agree for yourself and others acting on your behalf, that you
(and they) shall not, at any time, participate in any way in the writing or
scripting (including, without limitation, any “as told to” publications) of any
book, article, periodical, periodical story, movie, play, other written or
theatrical work, or video that (i) relates to your services to the Company or
any of its affiliates or (ii) otherwise refers to the Company or its respective
businesses, activities, directors, officers, employees or representatives,
without the prior written consent of the Company.
3.
Further Cooperation



Following the date of termination of your employment with the Company, you will
no longer provide any regular services to the Company or represent yourself as a
Company agent. If, however, the Company

THE MADISON SQUARE GARDEN COMPANY


TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091


TEL 212-465-6000



--------------------------------------------------------------------------------



Ms. Donna Coleman
April 30, 2015        
Page 6



so requests, you agree to use commercially reasonable good faith efforts to
cooperate fully with the Company in connection with any matter with which you
were involved prior to such employment termination, or in any litigation or
administrative proceedings or appeals (including any preparation therefore)
where the Company believes that your personal knowledge, attendance or
participation could be beneficial to the Company or its affiliates. This
cooperation includes, without limitation, participation on behalf of the Company
and/ or its affiliates in any litigation, administrative or similar proceeding,
including providing truthful testimony.
The Company will provide you with reasonable notice in connection with any
cooperation it requires in accordance with this section and will take reasonable
steps to schedule your cooperation in any such matters so as not to materially
interfere with your other professional and personal commitments. The Company
will reimburse you for any reasonable out-of-pocket expenses you reasonably
incur in connection with the cooperation you provide hereunder as soon as
practicable after you present appropriate documentation evidencing such
expenses. You agree to provide the Company with an estimate of any such
individual expense of more than $1,000 before it is incurred.
4.
No-Hire or Solicit



During the Term and thereafter through the first anniversary of the date on
which your employment with the Company has terminated for any reason, you agree
not to hire, seek to hire, or cause any person or entity to hire or seek to hire
(without the prior written consent of the Company), directly or indirectly
(whether for your own interest or any other person or entity’s interest) any
employee of the Company or any of its affiliates. This restriction does not
apply to any employee who was not an employee of the Company or any of its
affiliates at any time during the six-month period immediately preceding your
solicitation. For the avoidance of doubt, a general (non-targeted),
publicly-accessible advertisement (or web posting) of an open employment
position will not in and of itself be deemed to be a breach of the solicitation
restrictions set forth in this paragraph. Additionally, you may, without being
in breach of the hiring restrictions of this paragraph, directly or indirectly
hire any person who responds to such general advertisement (or web posting), so
long as that person is being hired for an administrative position without any
managerial responsibilities (e.g., a secretary), and such person was not
previously an employee of the Company or any of its affiliates reporting to you
or any of your direct reports.
5.
Specific Performance; Injunctive Relief



You understand and agree that (i) the provisions of this Annex I are reasonable
and appropriate for the Company’s protection of its legitimate business
interests, (ii) the consideration provided under the Agreement is sufficient to
justify the restrictions and limitations contained in this Annex I, and (iii)
the Company will suffer immediate, irreparable harm in the event you breach any
of your obligations under the covenants and agreements set forth in this Annex
I, that monetary damages will be inadequate to compensate the Company for such
breach and that the Company shall be entitled to injunctive relief as a remedy
for any such breach (or threatened breach). Such remedy shall not be deemed to
be the exclusive remedy in the event of breach by you of any of the covenants or
agreements set forth in this Annex I, but shall be in addition to all other
remedies available to the Company at law or in equity. You hereby waive, to the
extent you may legally do so, any requirement for security or the posting of any
bond or other surety in connection with any temporary or permanent award of
injunctive or other equitable relief, and further waive, to the extent you may
legally do so, the defense in any action for specific performance or other
equitable remedy that a remedy at law would be adequate. Notwithstanding
anything to the contrary contained in this Agreement, in the event you violate
the covenants and agreements set forth in this Annex I in any material respect,
then, in addition to all other rights and remedies available to the Company, the
Company shall have no further obligation to pay you any severance benefits or to
provide you with any other rights or benefits to which you

THE MADISON SQUARE GARDEN COMPANY


TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091


TEL 212-465-6000



--------------------------------------------------------------------------------



Ms. Donna Coleman
April 30, 2015        
Page 7



would have been entitled pursuant to this Agreement had you not breached the
covenants and agreements set forth in this Annex I.
6.
Survival



The covenants and agreements set forth in this Annex I (as well as the last
eight paragraphs of the underlying Agreement with respect thereto) shall remain
in effect during the Term and thereafter indefinitely (unless otherwise
expressly provided) and shall survive any termination or expiration of the
Agreement or any termination of your employment with the Company.



THE MADISON SQUARE GARDEN COMPANY


TWO PENNSYLVANIA PLAZA, NEW YORK, NY 10121-0091


TEL 212-465-6000

